DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 1/6/22, which is entered.

Drawings
The replacement drawings were received on 1/6/22.  These drawings are acceptable.

Claim Objections
Applicant’s arguments and amendment, see page 8, filed 1/6/22, with respect to an objection to claims 3 and 6 have been fully considered and are persuasive.  The objection of 10/6/21 has been withdrawn. 

Claim Interpretation
Applicant’s arguments and amendment, see page 8, filed 1/6/22, with respect to the construction of the limitation “passage switching device” under 112f have been fully considered and are persuasive.  Therefore, the claim construction under 112f of 10/6/21 has been withdrawn.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of claim 4 and intervening claim 3 have been added to claim 1. Therefore, the reasons for allowance of claim 4 provided in paragraph 20 of the non-final action of 10/6/21 apply to claim 1 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762